Title: To Benjamin Franklin from Samuel Cooper, 17 September 1776
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir
Boston N.E 17 Septr 1776.
I cannot forbear expressing to you the Pleasure I receivd from hearing you were appointed by Congress with others to confer with Lord and Genl. Howe. The Subject of this Conference we do not as yet certainly know, but suppose it was desird on their Part for something more than settling an Exchange of Prisoners. I am not sorry our Enemies appear so eager for Negotiating. It looks as if they were not quite certain of their first grand Object, the Subduing us by Arms; and must give us Spirits. I suspect their Accounts from Europe are not the most favorable, and that France has made some Motion that alarms Britain. I doubt not however, we shall be cautious of their Designs, and that you will shew the World we have Negotiators as well as Soldiers. I can most chearfully trust the important Affairs of America at this critical Season in such Hands. We have Nothing new here except Captures from the British Trade, which are likely to increase. Our own Navigation is almost wholly turn’d into Privateering, so that their Cruizers can take little or Nothing from us but empty Hulls, while their Ships come fast to us richly laden’d. It is regretted among us that the American Fleet is not in greater Forwardness. We have two fine Frigates built at Newbury and Portsmouth, but after so long a Time, not yet ready to put to Sea: Many are the more uneasy at this, as two Frigates of the Enemy have had the undisturb’d Range of our Bay for five or six Weeks past, retaken some valuable Prizes; and greatly prevented the Coasters from coming in with Supplies to this Town. Whether there be any Fault in this or where it lies, I am unable to determine. I expect Mr. Austin, a worthy Gentleman, and Select Man of this Town will call for this Letter, and deliver it to you. I am Sir, With very great Esteem and Affection, Your obedient humble Servant
Sam Cooper

[In the margin:] I wrote an Answer to your’s enclosing your Correspondence with L. Howe immediately after receiving it.
Dr. Franklin.

 
Addressed: To / The Honorable / Benjn. Franklin Esqr. L.L.D. F.R.S. / Member of the American Congress / Philadelphia
